Title: From George Washington to Horatio Gates, 3 July 1772
From: Washington, George
To: Gates, Horatio

 

Sir
Mount Vernon July 3d 1772

Your favour of the 10th of May came to my hand Pretty soon after Mr Cars Return from Wmsburg, but having Mislaid it for a time, you are kept out of an Answer till now.
And even now, the information I am able to give in respect to your Enquiries, will prove Very Unsatisfactory.
That there will be something (tho. nothing Considerable) left for the Residuary Legatees, after the Debts & Legacies are paid, admits of Little doubt, but when I shall be able to get the Estate Accots finally Adjusted Is Rather more Uncertain, as we have been Unhappily Embarrass’d by a Considerable Sale of Land made by Collo. Thomas Colvill to Mr Jno. Semple, Ever since the Death of the former, and have but lately got it into a fair way of Adjustment; and are moreover engaged in a Chancery Suit for a Sum of Money, the Issue of which is precarious: these two Matters added to the difficulty of Collecting Money, for which Some other Lands were Sold, has prevented payment of Even The Debts, & Consequently Renders it Impossible for me at this Time to be precise in Ascertaining the Respective Sums that may be Coming to the Residuary Legatees under the Will—The Claimants under which Are so Numerous, that I fear it will be a Difficult and perplex’d affair to hit upon the Right Persons, Meant by the Testator—Some publick Method however Will be fallen upon, when matters are Ripe for it, in the Doing of which we shall take the best advice ⟨we Can⟩ and of which you will no doubt have Notice, in the mean while I remain Sir Your most Obedt Servt

Go: Washington

